 
 
IA 
108th CONGRESS
2d Session
H. J. RES. 113 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2004 
Mr. Sherman introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States relating to the process by which the House of Representatives chooses the President of the United States in the event no candidate receives a majority of the electoral votes. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  
 — 
1.Whenever the right to choose the President devolves upon the House of Representatives, the Members of the House shall cast votes on an individual basis, and the candidate receiving the greatest number of votes cast by the Members shall be the President so long as such number is a majority of the votes cast. 
2.For purposes of a meeting of the House to cast votes under section 1, a majority of the House shall constitute a quorum, except that a member or Members must be present from at least two-thirds of the States.  . 
 
